 Case: 5:19-cv-02789-JRA Doc #: 114 Filed: 08/20/21 1 of 1. PageID #: 3067




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


Drips Holdings, LLC,                      )       CASE NO.: 5:19CV2789
                                          )
       Plaintiff,                         )       JUDGE JOHN ADAMS
                                          )
v.                                        )
                                          )
Teledrip, LLC, et al.,                    )
                                          )
                                          )       ORDER
                                          )
                                          )
       Defendants.                        )


       Consistent with the parties’ protective order, Document 113-1 is hereby ordered

SEALED.

       IT IS SO ORDERED.



DATED: August 20, 2021                        /s/ John R. Adams_______
                                              JUDGE JOHN R. ADAMS
                                              UNITED STATES DISTRICT COURT
